Citation Nr: 1713997	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-19 906	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served in the Army Reserves and the National Guard, with the latter service from December 1999 to April 2000 and from February 2003 to September 2006.  He had active duty for training from January to April 2000, from June to October 2003, and from June to July 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 20 percent evaluation for it.  The Veteran disagreed with that assigned rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (In this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate the Veteran for this variance.)

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board in September 2013.  A transcript is in the record.  

In February 2014, February 2015 and March 2016, the Board remanded the claim for additional development of the record.  

The derivative issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was also remanded by the Board in March 2016.  By rating decision dated in May 2016, the Agency of Original Jurisdiction (AOJ) granted a TDIU retroactively effective from May 2012.  The Veteran has not in response filed a Notice of Disagreement (NOD) regarding the effective date of the award.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  That claim, accordingly, has been resolved and is not before the Board.



FINDING OF FACT

The Veteran's low back disability is manifested by forward flexion greater than 30 degrees.  Ankylosis of the entire lumbar spine has not been shown and there have been no incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 percent for the degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal, however, is from the initial rating assigned following the granting of service connection for degenerative disc disease of the lumbar spine.  The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), and this line of precedent cases, i.e., progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  The Veteran was provided this required SOC and since has been provided Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the rating of this disability and effective date assigned, and containing discussion of the reasons or bases for not assigning a higher initial rating or earlier effective date for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.

As concerning the additional obligation to assist the Veteran with this claim, his VA medical treatment records have been obtained.  Moreover, he was afforded adequate VA examinations to ascertain the severity of his low back disability.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist therefore has been met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A VA examination of the spine was conducted in May 2007.  The Veteran stated that he had chronic lower back pain to some degree on a daily basis.  He reported he had radicular symptoms in the left hip and left leg.  He indicated that bed rest for an incapacitating episode had not been prescribed in the previous year.  An examination disclosed mild lower lumbar percussion tenderness.  He had a well-healed surgical scar.  There was no frank muscular spasm. There was mild pain on movement, and increased pain on repetitive movement without additional loss of motion.  Forward flexion was to 45 degrees, extension was to 5 degrees, lateral bending to was to 20 degrees and rotation was to 20 degrees in both directions.  Deep tendon reflexes were equal at the ankles.  The right ankle jerk was hypoactive.  Motor testing showed that the quadriceps and anterior tibial group were 5/5.  Sensation was intact throughout.  Straight leg raising was negative.  There was no atrophy.  The diagnosis was lumbar spine degenerative disc disease status post laminectomy.  It was noted that X-rays confirmed degenerative joint disease.  The examiner stated that the Veteran would be suitable only for sedentary lines of work given his condition.

VA outpatient treatment records show that the Veteran was seen in August 2009.  He reported he had pain and numbness frequently, and these symptoms increased when he continued walking or any activity.  It was noted he had recently increased his use of Vicodin and that he had been given a muscle relaxant to try.  He walked with an erect posture and a normal heel-toe gait.  He was able to heel stand, but not toe stand.  On examination, there was flattening of the lordotic curve with tenderness in the right posterior sacroiliac spine and sciatic notch.  The Veteran was non-tender at the left posterior sacroiliac spine and sciatic notch.  Flexion was to 80, extension was to 20 degrees, left lateral flexion was to 20 degrees and rotation was to 30 degrees without difficulty.  There was pain with some of these motions.  Deep tendon reflexes were 2+ at the left knee and 1+ at the right knee.  Ankle reflexes were absent bilaterally.  Lower extremity strength was 5/5 throughout, with increased pain on resistance to right hip flexion.  Straight leg raising was negative to 80 degrees bilaterally.  Sensation to light touch was normal and equal throughout the lower extremities.  The assessment was right greater than left S1 radiculopathy.  The examiner noted that the Veteran continued to have chronic low back pain throughout the day, and that it increased in severity with activity.

On March 2010 VA spine examination, the Veteran stated he had constant back pain.  He said he had difficulty falling asleep due to pain, and that he was stiff and sore in the morning.  He reported he had episodes of pain that radiated to the left lower extremity, with some numbness in the left buttock and left foot.  He also described painful spasms of the back.  He stated that he went to the emergency room last year after aggravating the back and was in severe pain for five to seven days.  On examination, palpation revealed tenderness of the spinous processes at L4 though S1.  There was bilateral sacroiliac joint tenderness, left greater than right.  There was left-sided erector spinae, quadratus lumborum tenderness.  Forward flexion was to 70 degrees, extension was to 15 degrees, lateral flexion was to 25 degrees bilaterally and rotation was to 45 degrees on the right and 40 degrees on the left.  It was noted that the Veteran used his hands to brace himself during flexion.  There was increased pain on repetitive use testing, but no change was noted in the range of motion.  Sensory and motor functions were intact.  Reflexes were 2+ at L4 and 1+ at S1 bilaterally.  Straight leg raising was negative, and there was no clonus.  The Veteran had a negative opposite leg crossover and negative pelvic rock.  The diagnosis was lumbar spine degenerative disc disease.  The examiner stated that he would expect that the Veteran would have approximately a 25 to 30 degree loss of range of motion and mild to moderate loss of coordination secondary to repetitive activity painful flare-ups.  

The examiner also stated that the Veteran's activities of daily living were mildly affected, in that during painful flare-up episodes of his lumbar spine, he had difficulty with dressing and reaching to put on his socks and shoes.  He had an incapacitating episode within the previous 12 months, where he had to go to the emergency room for his low back pain.  He added that the Veteran would not be able to resume his usual and customary occupation as a construction worker or as a dump truck driver, given the requirements of prolonged sitting as a truck driver, as well as prolonged standing, bending, twisting, lifting, pushing, and pulling requirements of working in construction.  It was noted he would be better suited for sedentary-type employment that allowed him flexibility in changing of positions.

The Veteran was again examined by the VA in December 2010.  He stated that his pain was in better control with Methadone.  He related that activities such as prolonged standing (of more than 10-15 minutes) or bending provoked pain.  An examination revealed evidence of spasm, guarding or tenderness.  There was no ankylosis.  He had intact motor (5/5) throughout.  He did not have lumbar radiculopathy.  Straight leg raising was negative.  It was noted that the Veteran guarded significantly throughout range of motion testing and that the results, therefore, were quite different from what was noted at the last VA examination.  The examiner stated that, to some extent, he would discount the current findings as being more related to overlying muscular spasm (which can vary from day to day) and less due to underlying spinal (bony) disease since underlying bony process does not change on such a rapid basis (and indeed, this is confirmed on plain X-rays).  Forward flexion was from 0-15 degrees, extension was from 0-20 degrees, lateral flexion was 0-15 degrees bilaterally, and rotation was 0-20 degrees bilaterally.  It was noted there was pain with motion, and guarding on flexion.  It was also noted the Veteran was able to perform three repetitions of each motion without increased pain.  The diagnosis was chronic lumbar back pain due to degenerative joint disease, with some improvement in the level of symptoms with the change in the narcotic regimen, but with pain still limiting functional status, and definitely affecting employability.  The examiner stated that the Veteran would not be able to return to his previous job as a dump truck driver or iron worker.  She acknowledged that more sedentary work might also be somewhat impacted by the Veteran's chronic narcotics use for his back pain, as narcotics can affect the level of alertness.  She indicated the Veteran would have decreased mobility and problems with lifting and carrying.

VA outpatient treatment records show the Veteran was seen in January 2014 and motor and sensory examinations were intact.  In May 2014, he stated that a VA provider said he should consider a back brace.  He stated that his back bothered him with certain activities.  An examination demonstrated no gross motor deficits in the lower extremities.  He was able to stand up from a sitting position.  The impression was chronic low back pain.  The examiner suspected that it was exacerbated by morbid obesity.  

On April 2014 VA examination of the spine, the Veteran stated that he had back pain with walking one block, sitting for two hours, climbing one or two steps, or any type of lifting or bending.  He denied bowel or bladder problems.  He stated the pain was localized to the back and that there was no radiation.  He used medication for the pain as needed and occasionally did some stretching.  He noted that flare-ups did not impact function of the lumbar spine.  An examination disclosed that forward flexion was to 40 degrees, extension was to 20 degrees, lateral flexion was to 25 degrees bilaterally and rotation was to 30 degrees bilaterally.  There was no objective evidence of pain with motion.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  There was localized tenderness to palpation of the soft tissues of the thoracolumbar spine.  He did not have muscle spasm or guarding.  Muscle strength testing was 5/5 bilaterally.  There was no muscle atrophy.  Reflexes were 1+ at the right knee and right ankle, and 2+ at the left knee and left ankle.  A sensory examination was normal bilaterally.  Straight leg raising was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Ankylosis was not present.  He did not have intervertebral disc syndrome.  He did not use an assistive device as a normal mode of locomotion.  The examiner noted that the Veteran was able to heel, toe and tandem walk without difficulty.  His gait was normal with no evidence of a limp.  His balance was normal.  The Veteran stated that there were no flare-ups that would cause incapacitating episodes, and therefore no limitations secondary to pain, fatigue, or additional limitation to range of motion.  The diagnosis was degenerative arthritis of the spine.

In May 2015, a VA medical provider stated that she reviewed the evidence.  With respect to the hypoactive right ankle and knee reflexes found on the April 2014 VA examination, she noted that while the right knee jerk was hypoactive on the May 2007 VA examination, the remainder of the neurological evaluation was normal.  She noted that the April 2014 VA examination showed the Veteran had decreased right knee and ankle reflexes at 1+, with all other neurological findings normal.  She noted that the lumbar spine magnetic resonance imaging in July 2009 revealed multilevel facet arthritis, with no evidence of disc herniation.  She opined that the 1+ reflex on the right knee and right ankle were not significant neurological findings when all other testing, to include magnetic resonance imaging, did not indicate any neurological involvement.  She compared the May 2007, March and December 2010, and April 2014 VA examinations.  She stated that the only examination with possibly conflicting evidence would be the December 2010 examination where the findings were more related to muscle spasm, and that this was the explanation for why the range of motion testing was considerably different from the other examinations.  She also noted that X-rays of the lumbar spine in September 2014 showed mild degenerative disc disease of the lumbar spine.

The Veteran was again examined by the VA in April 2016.  The examiner noted that two different physicians had stated that the Veteran's pain symptoms were out of proportion to the clinical and magnetic resonance imaging findings.  This appeared to be present on the current examination, and this made it very difficult to assess his back condition.  The Veteran did not report flare-ups of the thoracolumbar spine.  On examination, forward flexion was to 50 degrees, extension was to 25 degrees, lateral flexion was to 20 degrees to the right and 25 to the left, and rotation was to 30 degrees bilaterally.  Pain was noted on examination, and it resulted in functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation.  The Veteran stated that there was right paraspinal pain to palpation.  He was able to perform repetitive use testing without any additional limitation of motion.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5.  There was no muscle atrophy.  Reflexes were 1+ at the knees and ankles.  A sensory examination was normal bilaterally.  Straight leg raising was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  He did not have intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner commented that chronic degenerative disc disease was confirmed as a diagnosis, but the Veteran's self-limitations were much more than would be expected from the examination findings, to include radiology findings.  He also commented that the examination demonstrated range of motion limitations and pain in the back.  He noted that the Veteran did not have radiculopathy signs on the examination and he had fairly good mobility. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As already alluded to, this appeal arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for his low back disability.  Where, as here, the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Notes following provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (indicating to apply 38 C.F.R. § 4.59 even when the disability at issue does not involve arthritis).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.  

The Veteran's degenerative disc disease may also be evaluated based on incapacitating episodes.  These criteria provide a 20 percent disability rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran has been examined by the VA five times during this claim.  With the exception of the December 2010 examination, the range of motion of the lumbar spine on the other VA examinations is consistent with a 10 percent evaluation and the Board points out that his low back disability is currently rated 20 percent disabling.  As noted above, flexion of the lumbar spine was to at least 40 degrees, and the combined range of motion was at least 130 degrees on all but the December 2010 examination.  The Board acknowledges that on the December 2010 VA examination forward flexion of the lumbar spine was to 15 degrees, a finding which could warrant a higher 40 percent rating.  However, in light of the range of motion present on the other examinations, the Board finds that this isolated, more severe degree of limitation of motion is inconsistent with the overall record and does not accurately reflect the range of motion of the Veteran's lumbar spine during that time.  It is significant to note that the examiner commented in December 2010 that the findings were related to muscle spasms that can vary daily.  Therefore, it does not indicate that an increased rating should be granted, as such findings did not persist beyond that examination.

A higher rating may also be assigned if ankylosis of the entire thoracolumbar spine is present.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32d ed. 2012).  Since the Veteran retained motion, the thoracolumbar spine was not immobile, and not ankylosed.  Therefore, a 40 percent rating under the General Formula is not warranted.  There is no indication that he was ever placed on bed rest for his back disability by a physician.  The Board acknowledges that during the March 2010 VA examination, he stated that he had recently gone to an emergency room due to back pain, and that he experienced five to seven days of severe pain.  He did not say he was confined to bed for any period and, even if bed rest had been prescribed for the seven days, that would not support a higher rating under Diagnostic Code 5243.  The other examinations show that he either denied having incapacitating episodes, or that if he had flare-ups of back pain, they did not result in incapacitating episodes.  Accordingly, a preponderance of the evidence is also against a higher rating based on incapacitating episodes.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Board notes that the spine examinations of record did not fully test the spine in accord with all of the notations in § 4.59.  However, the Board finds that this is a moot point because in order to obtain a higher rating for the spine, the evidence would need to show a form of ankylosis, which by definition in Note (5) above, is when the spine is fixed in flexion or extension.  Therefore, the Veteran is not prejudiced by the Board not remanding for further testing in this regard.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional loss associated with pain has not been shown to cause restriction warranting any further increased rating, and is, therefore, contemplated by the disability ratings currently assigned for it.


The Board has considered whether a separate rating for neurological manifestations is warranted.  The record shows some positive neurological findings.  Right knee and right ankle reflexes were 1+ on the April 2014 and April 2016 examinations, and left knee and left ankle reflexes were 1+ on the April 2016 examination.  The Board notes that these examinations found no signs of radiculopathy.  A VA medical provider commented on the neurological findings in May 2015 and found that they were not significant.  The Board finds, accordingly, that a separate rating for neurological manifestations is not warranted.  

      Additional Considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's low back disability are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Prior to May 7, 2012 (the date the Veteran was awarded a TDIU), it is neither shown nor alleged that the Veteran's low back disability precluded him from being gainfully employed.  The March 2010 VA examiner specifically noted that, while the Veteran would be unable to continue working in construction or as a truck driver, he was better suited for sedentary employment.  Similarly, the examiner stated in December 2010 that the Veteran would have problems lifting and carrying, but did not find that he was unable to work.  Accordingly, the matter of entitlement to a TDIU prior to May 7, 2012, was not raised by the record in the context of this claim.



ORDER

An initial rating higher than 20 percent for the degenerative disc disease of the lumbar spine is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


